[PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS
                                                              FILED
                     FOR THE ELEVENTH CIRCUIT          U.S. COURT OF APPEALS
                                                         ELEVENTH CIRCUIT
                                                           AUGUST 22, 2000
                                                          THOMAS K. KAHN
                                                               CLERK
                              No. 97-5931

                    D. C. Docket No. 97-00062-CV-JAL




MAZZONI FARMS, INC., a Florida corporation,

                                                          Plaintiff-Appellant,

                                 versus

E.I. DUPONT DE NEMOURS AND COMPANY, a
Delaware corporation, d.b.a. Dupont, CRAWFORD &
COMPANY, a Georgia Corporation,

                                                       Defendants-Appellees.



________________________________________________________________
                               _________________

                                  No. 97-5932
                              _________________
                       D.C. Docket No. 97-00063-CIV-JAL



JACK MARTIN GREENHOUSES, INC., f.k.a. M & M
ORNAMENTALS, INC., and JACK MARTIN,

                                                          Plaintiffs-Appellants,

                                      versus

E.I. DUPONT DE NEMOURS AND COMPANY, d.b.a.
Dupont,

                                                          Defendant-Appellee.




                  Appeals from the United States District Court
                      for the Southern District of Florida

                                (August 22, 2000)


Before ANDERSON, Chief Judge, DUBINA and FAY, Circuit Judges.

PER CURIAM:

      Plaintiffs Mazzoni Farms and Jack Martin, commercial nurseries whose

plants were allegedly damaged by a DuPont product called Benlate, appealed the

district court’s order dismissing their fraudulent inducement claims under

                                         2
Fed.R.Civ.P. 12(b)(6). Because the issues presented involved a choice-of-law

provision for which there was no definitive Florida precedent, we certified the

following two questions to the Supreme Court of Florida:

       (1) Does a choice-of-law provision in a settlement agreement control

       the disposition of a claim that the agreement was fraudulently

       procured, even if there is no allegation that the choice-of-law

       provision itself was fraudulently procured?

       (2) If Florida law applies, does the release in these settlement

       agreements bar plaintiffs’ fraudulent inducement claims?

       The Supreme Court of Florida has answered the first certified question in the

affirmative and the second certified question in the negative, with respect to the

plaintiffs whose causes of action are controlled by Florida law.1 See Mazzoni

Farms, Inc., v. E.I. DuPont De Nemours & Co., ___ So.2d ___, 25 Fla. L. Weekly

S446 (Fla. 2000). Moreover, the Delaware Supreme Court recently held that a

release in a settlement agreement does not bar a nursery’s claim for fraud in the



   1
    In an earlier order, this court consolidated the present appeals with appeals numbered 97-
5696, 97-5697, 97-5698, 97-5699, and 97-5700. The present appeals (Nos. 97-5931 and 97-
5932) contain Delaware choice of law provisions, while some of the consolidated appeals do not.
Accordingly, on July 20, 2000, this court entered an order unconsolidating the appeals, which
means that this opinion affects appeals Nos. 97-5931 and 97-5932 only.



                                              3
inducement of the release. See E.I. DuPont De Nemours & Co. v. Florida

Evergreen Foliage, 744 A.2d 457 (Del. 1999). Since the Supreme Court of Florida

held that the Delaware choice-of-law provision in the settlement agreement

controlled the disposition of the fraudulent inducement claim, the Delaware

Supreme Court’s opinion is binding on the parties.

       In light of the Supreme Court of Florida’s opinion, attached hereto as an

appendix, as well as the Delaware Supreme Court’s opinion, we reverse the district

court’s order dismissing the plaintiffs’ claims and remand this case for further

proceedings consistent with the Supreme Court of Florida’s opinion.2

       REVERSED and REMANDED.




   2
      In a letter to this court, DuPont argues alternatively that this court can affirm the district
court’s order of dismissal because the plaintiffs, having settled claims of actual fraud against
DuPont, could not have “justifiably relied” on any alleged misrepresentations or omissions by
DuPont in connection with the settlement of their underlying claims. We note that the district
court did not address this issue in its order, so neither do we. See Singleton v. Wulff, 428 U.S.
106, 120 (1976) (“It is the general rule, of course, that a federal appellate court does not consider
an issue not passed upon below.”); see also Baumann v. Savers Federal Sav. & Loan Ass’n, 934
F.2d 1506, 1512 (11th Cir. 1991) (courts generally will not address an issue that has not been
decided by the trial court). On remand, the district court should consider DuPont’s argument.

                                                  4
5